Exhibit 10.1



SEPARATION AGREEMENT AND MUTUAL RELEASE



Preamble:

          The purpose of this Separation Agreement and Mutual Release (the
"Agreement") is to set forth the terms and conditions under which R. Terry
Phillips (“Executive”) is to receive certain benefits (the "Benefits" in
paragraph 2. A.) in connection with the termination or modification of existing
contracts, and his separation from employment and all other business
relationships with United Security BancShares, Inc., a Delaware corporation
(“USBI”); First United Security Bank, an Alabama banking corporation (“FUSB”)
(collectively including and referred to herein, together with their respective
officers, directors, shareholders, members, employees, attorneys, general
partners, limited partners and affiliated entities, as "the Company"). In
exchange for the mutual consideration expressed herein, Executive and the
Company hereby agree as follows:

Separation Date:

          1.        Executive will resign voluntarily from employment with the
Company on June 30, 2011 and, except as specifically provided herein below, will
have no more rights, contracts, authority or duties as President, Chief
Executive Officer and/or Director of USBI, FUSB or the Company except for the
Benefits provided to him pursuant to this Agreement.  The primary purposes of
the Agreement are to provide consideration for binding promises and to effect
complete and final separation of Executive and the Company.  Executive and the
Company will each bear responsibility for his or its own attorneys’ fees and
expenses incurred in connection with the matters leading to the
Agreement.  Executive will have the opportunity to review and comment on the
Company’s proxy statement and press release about his departure.





 

/s/ RTP

/s/ HBK

Executive Company

1

--------------------------------------------------------------------------------



Separation Benefits and other Consideration:

          2.        The good and valuable consideration and benefits to and from
the parties, the receipt and sufficiency of which are hereby mutually
acknowledged and agreed, are as follows:

          A.        Separation Benefits (“Benefits”) provided to Executive
within seven (7) days after the Effective Date of the Agreement: i) the Company
shall pay Executive a lump sum amount equal to his current regular base salary
for nine months ($236,250.00), and his accrued unused vacation ($45,000.00),
subject to legally-required withholdings; ii) the Company shall transfer title
to and all responsibility for his current Company vehicle, the Chevrolet Tahoe,
to Executive; iii) the Company shall allow Executive to pay COBRA premiums and
continue as a participant in the Company’s group health insurance plan at his
current coverage levels and categories for a period from July 1, 2011 through
June 30, 2014 or until Executive obtains comparable health insurance benefits in
subsequent employment, whichever comes sooner; the Company shall pay Executive a
lump sum of eighteen thousand dollars ($18,000.00) to compensate Executive for
the COBRA premium for the first eighteen months of the continuation period; iv)
the Company shall, subject to the terms and conditions of the applicable term
life insurance policy, transfer the policy to Executive or convert the policy to
an individual term life policy; and v) the Company shall amend the Salary
Continuation Agreement dated September 20, 2002 (“SCA”) pursuant to which the
Executive or his designated beneficiary shall receive future payments in the
amount of seventy-five thousand dollars ($75,000.00) per year in accordance with
the SCA. Executive shall retain all rights to his vested benefits in the
Company’s 401(k) Plan.  Executive retains his rights as a shareholder to the
extent he is a shareholder. Other than the Benefits specifically provided in
this Agreement, the parties agree that the Company shall not owe, pay or provide
anything else of any value, kind or amount to Executive. The Company agrees
that, if a prospective employer is directed to the Company’s CEO for a reference
about Executive, the response provided will be limited to confirmation of
position and dates of employment.



 

/s/ RTP

/s/ HBK

Executive Company

2

--------------------------------------------------------------------------------



B.        The noncompetition provisions of the Employment Agreement dated
January 1, 2000 (the “Non-Compete”) are incorporated herein to their fullest
extent, including but not limited to the restrictive covenants and remedies for
breach thereof, except that the duration of the restrictive covenants shall be
nine (9) months instead of twelve (12) months and the geographic restriction
shall be all locations within a fifty (50) mile radius of each and all of the
Company’s current offices (not including Acceptance Loan Company
offices).  Executive agrees that he shall honor and abide by all of the
Company’s rights and remedies provided for in the Non-Compete (as modified
herein); and Executive shall cooperate fully with the Company and its attorneys
in any future legal or business matter that relates to the period during which
Executive was employed by the Company, including but not limited to meeting at
reasonable times, providing truthful testimony and making court appearances.  

Executive’s General Release:

          For and in consideration of the foregoing Benefits (paragraph 2. A.
and its subparts above), I, Executive, for myself and for each and all of my
heirs, legatees, estate, family, spouse, executors, administrators, successors,
attorneys, agents, and assigns, do hereby agree and covenant to each and all of
the following terms and conditions:

          3.        I understand and agree that this Agreement constitutes a
complete release with respect to each and all of the following:

                    (a)       the Company, USBI and FUSB;





 

/s/ RTP

/s/ HBK

Executive Company

3

--------------------------------------------------------------------------------



       (b)       Any and all predecessor, successor, affiliated, parent, partner
and subsidiary entities, divisions, and facilities of the Company as defined in
the Preamble paragraph above (including, but not limited to, its affiliated
entities);

                    (c)       Each and all of the past, present, and future
stockholders, members, partners, directors, trustees, officers, managers,
supervisors, agents, attorneys, employees, and representatives of each of the
entities and facilities named in sub-paragraphs (a) and (b) of this Paragraph 3,
collectively and separately and severally, and in their official or
representative capacities, and their personal or individual capacities; and

                    (d)       The heirs, legatees, estates, families, spouses,
executors, administrators, successors, attorneys, agents, and assigns of each of
the persons referred to in sub-paragraph (c) of this paragraph 3.

                    (e)       The term "the Releasees" as used in this Agreement
shall be deemed to have reference collectively and separately and severally to
each and all of the entities and persons referred to in Paragraph 3 and its
sub-parts.

          4.        With the sole exception of the Benefits described in
Paragraph 2. A., above, I hereby release and forever discharge each and all of
the Releasees, separately and severally and collectively, from any and all
liability, claims, allegations, and causes of action, known or unknown, for any
and all legal and equitable remedies, relief and results, including, but not
limited to, back pay, vacation pay, liquidated damages, punitive damages,
compensatory damages, nominal damages, interest, attorneys' fees and expenses,
costs, declaratory judgment, and injunctive remedies, with respect to each and
all of the following:

                    (a)       Claims and causes of action which I have or might
have available to be asserted in any lawsuit in any Federal or State Court or in
any charge or complaint filed with any government agency (Executive is not
hereby prohibited from meeting with or filing a charge with the EEOC, but
damages and remedies for any such claims are hereby released nevertheless);





 

/s/ RTP

/s/ HBK

Executive Company

4

--------------------------------------------------------------------------------



       (b)       Claims and causes of action which I have or might have arising
out of my employment with the Company or arising out of the Employment Agreement
dated January 1, 2000, as amended (“EA”), and the SCA.  The EA is hereby
terminated by mutual agreement, and the SCA is modified in accordance with the
attached amendment (Exh. 1);

                    (c)       Claims and causes of action which I have or might
have arising out of or relating to my separation from employment with the
Company, including, but not limited to, the reasons for such separation and the
procedures followed in connection with such separation; and

                    (d)       Claims and causes of action which I have or might
have under any Federal or State law, including, but not limited to, (i) the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (ADEA);
(ii) the Alabama Age Discrimination Act, ALA. Code § 25-1-20, et seq., (iii) the
Americans with Disabilities Act U.S.C. § 12101 et seq. (ADA); (iv) Title VII of
the Civil Rights Act of 1964, as amended 42 U.S.C. § 2000e et seq. (Title VII);
(v) the Equal Pay Act, 29 U.S.C. § 206, et seq.; (vi) the Civil Rights Act of
1991, including, but not limited to, 42 U.S.C. § 1981a; (vii) the Civil Rights
Act of 1866, as amended, 42 U.S.C. § 1981; (viii) 42 U.S.C. §§ 1981-1988,
including, but not limited to, 42 U.S.C. § 1983; (ix) The Fair Labor Standards
Act, as amended, 29 U.S.C. § 201, et seq.; (x) the Constitution of the United
States and of any and all States, including, but not limited to, the State of
Alabama; (xi) any State or Federal whistleblower statute or regulation; (xii)
any claims arising under Alabama common law; (xiii) any claims arising under an
exception, if any there be, to the employment at will doctrine in Alabama; (xiv)
any and all Federal, State, or local statutes, laws, orders, ordinances, or
regulations relating to employment discrimination, harassment, retaliation,
equal employment opportunity, and/or civil rights; (xv) the Securities Act of
1933, as amended; (xvi) the Securities Exchange Act of 1934, as amended; and
(xvii) any State law, theory, or cause of action, based on contract, tort, or
any other source.







 

/s/ RTP

/s/ HBK

Executive Company

5

--------------------------------------------------------------------------------



Executive Covenants

          5.        I represent, confirm, acknowledge, and agree that I have not
and will not file or initiate, or cause to be filed or initiated, any complaint
or other proceeding against the Company or any of the Releasees arising out of
or relating in any way to those claims and causes of action made the subject of
the release set forth in paragraphs 3 and 4 above.

          6.        As further and integral consideration for the Benefits, I
acknowledge and agree that this Agreement, except for the Benefits described in
Paragraph 2. A.  above, constitutes a permanent and final separation of any and
all association or relationship of any nature between myself and any and all of
the Releasees, including, but not limited to, future employment.  I understand
and agree that I have waived any future employment and that the denial of any
such future employment will not violate any rights I have and shall not be
actionable on my part.

          7.        I acknowledge and agree that the provisions in the Agreement
of which this release is a part reflect and carry out the mutual desire of the
parties to resolve and conclude amicably any and all disputes and contentions
between us and constitutes an arms-length and good faith resolution of any and
all differences and disputes and claims and defenses between any and all of the
Releasees and myself.  I further understand that the Releasees have agreed to
the Benefits without any admission of wrongdoing and that this Agreement is in
no way an implication, inference or admission of any wrongdoing by myself or any
of the Releasees.



 

/s/ RTP

/s/ HBK

Executive Company

6

--------------------------------------------------------------------------------



          8.        Executive has returned or will before the Effective Date
return to the Company all Company property and information including but not
limited to records, documents, disks, keys, computers, laptops, files, software,
phones and credit cards that Executive received in connection with his
employment.  More particularly, by signing this Agreement, Executive verifies
that he has by the Effective Date returned all Company business information and
all copies or images thereof to the exclusive possession of the Company.

          9.        (a)       Executive acknowledges that during the course of
his employment with the Company, he had access to and was entrusted with
confidential and proprietary information including, but not limited to,
information concerning some or all of the following: methods of marketing and
business development; personnel policies, practices and procedures; employee
agreements and negotiations; employee arbitrations, employee investigations of
various personnel disputes and other matters; sales processes and procedures;
costs; general business procedures; policies and operations; sales and/or
profits; legal and financial matters; audit results; litigation defense and
strategies; communications with attorneys; merchandising; sales strategies and
techniques; expansion plans; methods of doing business or servicing customers;
methods of pricing or charging for services; business forms developed by or for
the Company; the form and content of proposals; reports and analyses; the names
of suppliers, personnel, customers and potential customers; advertising sources
and potential advertising sources; bids; contracts; software programs (however
embodied); and information about or belonging to customers, potential customers,
suppliers or others (collectively, the "Confidential Business Information").

                    (b)       Executive agrees that any negotiations leading up
to this Agreement are strictly confidential.  Executive will not disclose the
terms hereof, and represents that he has not disclosed the terms hereof prior to
signing, to any person, except to his attorneys, his spouse or professional tax
or financial advisors or as required by law or legal process.





 

/s/ RTP

/s/ HBK

Executive Company

7

--------------------------------------------------------------------------------



                    (c)       Without the prior written consent of the Company,
Executive specifically agrees that he will never disclose, discuss or reveal any
Confidential Business Information or the content of the negotiations leading to
this Agreement in the absence of a subpoena, summons, or court order.  Executive
further agrees that, if he receives any subpoena, summons or court order
requiring him to testify in a proceeding involving the Company, he will so
inform the Company within five (5) calendar days of receipt of such request or
demand, or at least three (3) days before the date requested for such testimony,
whichever is earlier.  In the event a subpoena, summons or court order is served
on Executive requiring him to testify without at least three (3) days’ notice,
Executive agrees to either (i) object to the subpoena, summons or court order in
a timely manner, or (ii) provide actual notice to the Company, through its
Chairman of the Board or legal counsel, with sufficiently reasonable time to
allow the Company to object, and Executive shall cooperate reasonably in any
proceeding relating to the objection.  In either case, Executive may respond if
either a lawful court order compelling a response is entered after the Company
has objected to the subpoena, summons, or court order (and such order is not
appealed) or the Company fails to object after receipt of a reasonable and
timely notice.

      (d)       Nothing in this section 9 or its subparagraphs is intended to
prevent Executive from complying with any applicable laws and cooperating fully
in any investigation by any governmental agency or providing any information to
any governmental agency or governmental investigation acting in an official
capacity; provided however, that unless authorized in writing by the Company or
required to do so by an order of a court or judge of competent, lawful
jurisdiction, Executive shall not disclose any attorney-client communications or
attorney work product information to which the Company has a good faith claim of
privilege.





 

/s/ RTP

/s/ HBK

Executive Company

8

--------------------------------------------------------------------------------



Company Release of Executive

          10.       The Company, as defined collectively herein, hereby forever
releases and discharges Executive of and from any and all liability, claims, and
causes of action for any and all legal and equitable remedies and relief of any
nature whatsoever that arise out of Executive’s employment relationship and the
performance of his assigned duties as President, CEO and Director prior to the
Effective Date.  Executive retains any rights to legal defense and/or
indemnification that he would have in matters brought by third parties pursuant
to the Company’s By-Laws, Charter and insurance policies and such rights, if any
there be, are not terminated or voided by the terms of this Agreement.

Consultation and Assistance; Legal Representation.  

          11.       (a)       Executive agrees that for the next three years, he
will remain reasonably accessible and available to Company for consultation as
Company may request or desire from time to time, and provide all reasonable
assistance to Company and its counsel regarding any business, legal or other
matters (including but not limited to litigation, arbitration, investigations or
governmental proceedings) in which Executive’s participation and/or involvement
is necessary or desirable, all in a timely fashion and at such times as may be
mutually agreeable to the parties concerned. As part of this Agreement, Company
agrees to pay or reimburse Executive for the payment of any reasonable,
pre-authorized out-of-pocket costs or expenses which Executive spends in
assisting Company in the investigation, prosecution or defense of any action,
suit, proceeding or investigation against or involving Company.  Such assistance
shall include appearing from time to time at the office of Company or its
counsel for conferences and interviews and, in general, providing Company and
its counsel with the full benefit of Executive’s knowledge, in a complete,
candid, and truthful manner, with respect to any matter involving or arising out
of his employment with Company, and shall include the obligation to testify
truthfully in connection with any such matter.  For its part, Company agrees to
make every reasonable effort to arrange for any conference, meeting, deposition,
interview, hearing, or other legal proceeding involving Executive to be held at
a time and place which will minimize, to the extent practicable, interference
with or disruption of any future employment relationship of Executive.



 

/s/ RTP

/s/ HBK

Executive Company

9

--------------------------------------------------------------------------------



                    (b)       If Executive becomes a party to or subject of, or
faces the reasonable possibility of becoming a party to or subject of a civil
suit or governmental investigation as a result of the performance of his
official duties as an Executive of the Company, then Executive shall promptly
give notice to Company.  In the event of a lawsuit or investigation, Executive
will fully cooperate with the Company in any joint defense, including
coordination of selection of counsel, the preparation of the defense, and
resolution or trial of any claims.  Nothing in this section 11 is intended to
prevent Executive from complying with any applicable laws and cooperating fully
in any investigation by any governmental agency or providing any information to
any governmental agency or governmental investigation acting in an official
capacity; provided however, that unless authorized in writing by the Company or
required to do so by an order of a court or judge of competent jurisdiction
Executive shall not disclose any attorney-client communications or attorney work
product information to which the Company has a good faith claim of privilege.

          12.       This Agreement will be governed by the laws of the State of
Alabama and any case or controversy arising hereunder shall be brought in Clarke
County, Alabama.  In the event any term or provision of this Agreement is
determined to be invalid or void or unenforceable, each and all of the remaining
terms and provisions herein shall remain in full force and effect.





 

/s/ RTP

/s/ HBK

Executive Company

10

--------------------------------------------------------------------------------



          13.       This Agreement encompasses the entire agreement between the
parties and supersedes all previous agreements, if any, between the parties,
verbal or otherwise.  Executive represents, acknowledges and agrees that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement set forth hereby made by the Company with regard to
the subject matter, basis or effect of this Agreement or otherwise and Executive
further represents, acknowledges and agrees that there have been no such
representations, promises or statements made by the Company, except as
specifically set forth in this Agreement.

          14.       Executive agrees that he will not make any disparaging
statements to current, former or prospective Company customers, contractors,
vendors or employees, to any media or to any other person about the Company, its
affiliates, partners, parent, and their respective employees, officers, members,
partners, managers, or directors.  The Company’s current Board members and the
next CEO, assuming he/she becomes a member of the Board, agree not to disparage
Executive to any third parties relating to the facts or circumstances
surrounding his separation from employment or this Agreement.  A "disparaging
statement" is any communication, oral or written, which would cause or tend to
cause the recipient of the communication to question the business condition,
integrity, competence, fairness or good character of the person or entity to
whom the communication relates.





 

/s/ RTP

/s/ HBK

Executive Company

11

--------------------------------------------------------------------------------



          15.       In the event of Executive’s breach or violation of, or
failure to completely and timely perform any of the provisions of this
Agreement, the Company's obligation to provide further Benefits and/or perform
any of its remaining obligations hereunder, including the obligation to continue
any payments, defense or other Benefits under any provision of Paragraph 2. A.,
above, shall immediately terminate; provided, however, that the Executive’s
general release set forth above and all of Executive's other obligations shall
remain in full force and effect. In addition, in the event Executive breaches,
or threatens to breach, any of the provisions of this Agreement, the Company
shall have the right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide the
Company with an adequate remedy.  Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity.  Executive recognizes and agrees that the Company's
remedy at law for breach of this Agreement would be inadequate, and further
agrees that, for Executive’s breach of such provisions, the Company shall be
entitled to injunctive relief and to enforce its rights by an action for
specific performance, and shall be entitled to recover its reasonable attorneys'
fees and expenses incurred in any such action if it prevails on any of its
claims.  The Executive shall have the same rights as the Company pursuant to
this paragraph 15 in the event the Company breaches this Agreement.

Compliance with Section 409A.

          16.       To the extent applicable, the Company and Executive intend
that the provisions in this Agreement meet an exemption from and otherwise
comply with Section 409A of the Internal Revenue Code and all Regulations,
guidance, or other interpretative authority thereunder (“Section 409A”).  The
Company and Executive also agree that in no event shall any payment required to
be made pursuant to this Agreement that is considered deferred compensation
within the meaning of Section 409A be accelerated or delayed in violation of
Section 409A.





 

/s/ RTP

/s/ HBK

Executive Company

12

--------------------------------------------------------------------------------



Consultation with Attorney and Revocation Period.

         17.       Executive represents and agrees that he fully understands all
provisions and aspects of this Agreement and that he has been advised to consult
an attorney of his own choice before signing this Agreement and has availed
himself of this right.  Executive further represents and agrees that he has
carefully read and fully understands all the provisions of this Agreement and
that he is voluntarily entering into this Agreement.  Executive further
acknowledges and agrees that the severance benefits and compensation he is
receiving or will receive under this Agreement are sufficient consideration for
the binding promises herein.  Executive acknowledges and agrees that he has been
given twenty-one (21) days within which to consider this Agreement and that he
may accept and execute this Agreement at any time up to, and including, close of
business July 21, 2011.  Executive has elected voluntarily and with advice of
legal counsel to execute the Agreement in less than twenty-one (21)
days.  Executive further acknowledges, understands and agrees that for a period
of seven (7) days following the execution of this Agreement, he may revoke this
Agreement in writing.  Executive understands that he will neither receive nor be
entitled to payments and compensation set forth in this Agreement unless he
accepts and executes this Agreement by July 21, 2011, and until seven (7) days
revocation period has passed and this Agreement is final and otherwise
non-revocable.  The day after the end of the revocation period is the “Effective
Date” of the Agreement.

          18.       I, R. Terry Phillips, have read and fully understand the
terms, provisions, and conditions of this Agreement.  I accept each and all of
the terms, provisions and conditions of the Agreement, and I do so voluntarily,
having had the advice of an attorney, and with full knowledge and understanding
of the contents, nature, and effect of each and all of the terms, provisions,
and conditions of the Agreement.





 

/s/ RTP

/s/ HBK

Executive Company

13

--------------------------------------------------------------------------------



           EXECUTED on this the 30th day of June, 2011.





Executive:    

/s/ R. Terry Phillips

R. Terry Phillips      

/s/ Ronald Snider 6-30-11

Ronald Snider, as attorney for R. Terry Phillips       USBI and FUSB:    

/s/ Hardie B. Kimbrough

By: Hardie B. Kimbrough Its: Chairman of the Board    

 

/s/ David M. Smith 6/30/11

David M. Smith, as attorney for The Company







 

/s/ RTP

/s/ HBK

Executive Company



14

